Carley, Judge,
concurring specially.
I concur fully in the majority opinion and all that is said therein. However, with regard to Divisions 4 and 5, I want to point out that even had appellant’s contentions as to error during the voir dire proceedings been viable, a motion for mistrial would not have been a proper procedural vehicle. “ ‘The time for making a motion for mistrial is not ripe until the case has begun, and the trial does not begin until the jury has been impaneled and sworn. ... A motion for postponement of the case until new jurors who had not heard the question asked were selected would have been the proper motion here. [Cit.] Since the motion for mistrial was made before the jury was impan*154eled and sworn, the trial court did not err in overruling it.’ [Cit.]” (Emphasis supplied.) Mize v. State, 173 Ga. App. 368 (326 SE2d 785) (1985).
Decided March 2, 1988.
Olin Rambo, for appellant.
Sidney F. Wheeler, Stephen H. Sparwath, for appellee.